UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN SAMUEL WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00284-JAB-3)


Submitted:   October 22, 2014             Decided:   October 24, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.     Andrew Charles
Cochran, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John       Samuel    Williams          appeals       the    198-month      sentence

imposed       by    the     district        court          after     he       pled    guilty      to

interfering with commerce by robbery, in violation of 18 U.S.C.

§§ 1951(a), 2 (2012), and carrying and using, by discharging, a

firearm    during         and    in   relation         to    a     crime      of    violence,     in

violation of 18 U.S.C. § 924(c)(1)(A)(iii) (2012).                                      Williams’

counsel has filed a brief pursuant to Anders v. California, 386

U.S.    738    (1967),          stating   that        he     has    found      no     meritorious

grounds for appeal but raising Williams’ claim that the district

court   improperly          applied       the    enhancement             in   U.S.     Sentencing

Guidelines         Manual        (“USSG”)       § 3C1.2          (2013).           Williams     was

informed of his right to file a pro se supplemental brief but

has not done so.           We affirm.

              Williams          argues    that       the     district         court     erred     by

imposing a two-level enhancement under USSG § 3C1.2 for reckless

endangerment            during    flight.             Applying       the       relevant        legal

principles         to     the     evidence       and        testimony         adduced     at     the

sentencing hearing leaves us without doubt that the district

court did not clearly err in imposing the enhancement in this

case.     See United States v. Carter, 601 F.3d 252, 254-55 (4th

Cir. 2010) (stating standard of review and discussing § 3C1.2

enhancement).           We therefore conclude that the district court did

not abuse its discretion in sentencing Williams.                                     See Gall v.

                                                 2
United    States,   552    U.S.   38,   51    (2007)   (discussing         appellate

review of sentences).

            In accordance with Anders, we have reviewed the entire

record for any meritorious grounds for appeal and have found

none.     Accordingly, we affirm the district court’s judgment.

This Court requires that counsel inform Williams, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Williams requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may   move    in    this   Court   for   leave    to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Williams.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    Court   and   argument      would    not    aid    the

decisional process.

                                                                            AFFIRMED




                                         3